United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 09-3806
                                  ___________

Donald Wayne Eastman,                  *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Western District of Arkansas.
United States of America,              *
                                       * [UNPUBLISHED]
            Appellee.                  *
                                  ___________

                             Submitted: June 29, 2010
                                Filed: July 23, 2010
                                 ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

      Donald Eastman filed this suit seeking to quiet title to certain property and
requesting damages under 26 U.S.C. § 7433. The district court1 granted summary
judgment for the United States, and Eastman appeals. After careful de novo review,
viewing the evidence and all fair inferences from it in the light most favorable to
Eastman, see Johnson v. Blaukat, 453 F.3d 1108, 1112 (8th Cir. 2006), we conclude
that summary judgment was proper for the reasons stated by the district court.
Accordingly, we affirm. See 8th Cir. R. 47B.

      1
        The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas.